TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 15, 2021



                                     NO. 03-21-00324-CV


                                        A. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN;
           CONCURRING AND DISSENTING OPINION BY JUSTICE SMITH


This is an appeal from the decree of termination signed by the trial court on June 22, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s decree of termination. Therefore, the Court affirms the trial

court’s decree of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.